DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 10/26/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 8,541,081 to Ranganathan in view of USPAP 2012/0052036 to Glenn, USPAP 2012/0288693 to Stanley, USPN 4,899,574 to Potteiger, USPN 5,849,378 to Gask, and/or USPAP 2004/0118852 to Barmore.
Claims 1, 14, 15 and 20, Ranganathan discloses a personal care product package comprising: a. a primary package comprising: i. a thermoform portion comprising a height, a peripheral flange, and a thermoform compartment;  ii.  a lidding film peelably sealed to the peripheral flange with a heat seal (see entire document including column 1, line 60 through column 2, line 42 and column 5, lines 3-67). 
Regarding the thermoform compartment being “adapted for a solid fibrous article” it is noted that the current claims do not positively recite the presence of a “solid fibrous article.” Rather, the personal care product includes a thermoform compartment that is “adapted for” a solid fibrous article. Therefore, the claims merely require a thermoform compartment capable of holding the claimed solid fibrous article. Ranganathan discloses that a variety of products that can be stored in the compartment including solid articles such as meat, poultry, cheese, dried fruit, nuts, personal care, cosmetics, and tobacco (column 5, lines 7-23). Therefore, Ranganathan sufficiently discloses that the thermoform compartment is capable of holding a solid fibrous article. 
Ranganathan does not appear to mention the primary package WVTR but Stanley discloses that it is known in the art to construct a package with a minimized WVTR of less than 0.20 g/m2/day (see entire document including [0002], [0027], [0069] and [0070]). Therefore, it would have been obvious to one having ordinary skill in the art to construct the package of Ranganathan, as taught by Stanley, because some products desire/require minimal water vapor transmission. 
It is noted that due to a solid fibrous article not being positively recited by the claims, the limitations directed to the solid fibrous article (e.g. filament composition, compression, headspace, etc.) are also not positively recited as they only relate to the thermoform compartment being adapted for a solid fibrous article with the claimed properties (e.g. filament composition, compression, headspace, etc.).
Further regarding the fibrous article composition, Glenn discloses a personal care solid fibrous article comprising filaments comprising: i. from about 1 wt % to about 50 wt % of a polymeric structurant having a weight average molecular weight of from about 10,000 to about 6,000,000 g/mol;  ii.  a surfactant selected from the group consisting of anionic surfactants, cationic surfactants, zwitterionic surfactants, and combinations thereof (see entire document including [0002], [0015]-[0027] and [0100]-[0157]). Therefore, it would have been obvious to one having ordinary skill in the art to store the product of Glenn within the package of Ranganathan motivated by a desire to package the product of Glenn for sale. 
Further regarding a headspace disposed between the lidding layer and a top surface of the stored product comprising a height of from about 5% to about 30% of the height of the thermoform (claim 1) or 0.05 mm to about 1.5 mm (claim 14), Figure 1 of Ranganathan illustrates a headspace height within the range of about 5% to about 30% of the height of the thermoform. Plus, Potteiger discloses that it is known in the art to vary headspace from close to zero to quite substantial (see entire document including column 1, lines 10-27). Therefore, Ranganathan sufficiently teaches the claimed headspace or it would have been obvious to one having ordinary skill in the art to vary the headspace, such as claimed, based on the stored product and the desired packaging properties. 
Further regarding the fibrous article compression, considering that the applied prior art discloses a substantially identical solid fibrous article, and a substantially identical primary package, the property appears to be inherent. In the event that it is shown that the property is not inherent, the examiner takes official notice (now admitted prior art) that it is known in the art to vary package compression strength based the intended use and/or desired package characteristics. Therefore, it would have been obvious to one having ordinary skill in the art to vary the compressive strength of the package, such as claimed, based on the intended use and desired package characteristics. 
Claims 2 and 14, the lidding film comprises a multilayer laminate comprising at least one of the following: aluminum foil, polyethylene terephthalate (column 5, line 64 through column 6, line 29). 
Claim 3, the thermoform material is selected from the group consisting of polypropylene, polyethylene terephthalate, and combinations thereof (column 5, lines 47-54). 
Claim 4, the filaments comprise from about 1 wt. % to about 60 wt. % cationic surfactant ([0105] and [0157]). 
Claim 5, the filaments comprise from about 10 wt. % to about 90 wt. % anionic surfactant ([0105] and [0157]) and wherein the structurant comprises polyvinyl alcohol [0105]. 
Claim 6, the moisture vapor transmission rate is less than 0.20 g/m2/day ([0070] of Stanley). 
Claim 7, the moisture vapor transmission rate is less than 0.15 g/m2/day ([0070] of Stanley). 
Claim 8, Ranganathan does not appear to mention the relative humidity inside the thermoform compart of the primary package but Ranganathan discloses that the packaging may store a variety of products (column 5, lines 7-23). Therefore, it would have been obvious to one having ordinary skill in the art vary the package to obtain any desired interior humidity based on the stored product and the desired interior atmosphere. 
Claim 9, the dissolvable fibrous article comprises a hand dissolution of less than or equal to 20 strokes, after storage in the primary package for one week at 104.degree.  F. and 75% relative humidity, according to the Hand Dissolution Test Method. 
Claims 10-12, Ranganathan does not appear to mention the specifically claimed hand dissolution but Ranganathan does disclose that the dissolution time of the product can vary as desired [0120] and that a dissolution aid may be present to accelerate dissolution [0282]. Therefore, it would have been obvious to one having ordinary skill in the art to vary the dissolution, such as claimed, based on the desired product dissolution rate.
Claim 13, Ranganathan does not appear to mention the thermoform portion being transparent but Gask discloses that it is known in the art to construct packaging as transparent for ready visualization of the product (see entire document including column 1, lines 6-20 and column 6, lines 17-21). Therefore, it would have been obvious to one having ordinary skill in the art to construct the thermoform portion as transparent for ready visualization of the product.
Claim 16, the lidding film defines a pull tab wherein the pull tab is not sealed to the thermoform portion (column 7, line 47 through column 8, line 27). 
Claim 17, Ranganathan does not appear to mention the thermoform portion comprising a grip portion adjacent to the heat seal wherein the grip portion is stepped out as claimed but Barmore discloses that it is known in the art to construct a thermoform grip portion as claimed to allow improved peel separation (see entire document including Figure 2, [0028] and [0033]). Therefore, it would have been obvious to one having ordinary skill in the art to construct the package as claimed motivated by a desire to improve lid peeling.
Claim 18, the thermoform portion comprises a sidewall comprising a thickness from about 0.020 in. to about 0.060 in (column 5, lines 35-46). 
Claim 19, Ranganathan does not appear to mention the volume of the thermoformed compartment in relation to the volume of the solid article but the examiner takes official notice (now admitted prior art) that it is known in the art to vary packaging unfilled volume, such as claimed, based on desired package properties such as allowing enough space for the stored product to comfortably fit. Therefore, it would have been obvious to one having ordinary skill in the art to vary the unfilled volume, such as claimed, based on desired package properties such as allowing enough space for the stored product to comfortably fit.

Response to Arguments
Applicant's arguments filed 10/26/2022 have been fully considered but they are not persuasive.
The applicant asserts that Ranganathan only relates to packing for food (also stated in the 10/12/2022 interview). The examiner respectfully disagrees. Ranganathan quite clearly discloses that products that may be stored in the packaging include non-food items such as medical, pharamaceutical, electronic, personal care, cosmetic, tobacco and more (column 5, lines 7-23). 
The applicant asserts that there is no reason to combine Ranganathan with Stanley because Ranganathan allegedly only relates to food packaging. Applicant’s argument is not persuasive because, as stated above, Ranganathan discloses that products stored in the packaging may include non-food items such as medical, pharamaceutical, electronic, personal care, cosmetic, tobacco and more (column 5, lines 7-23). 
The applicant asserts that Stanley teaches a non-load bearing package so it does not relate to Ranganathan. Applicant’s argument is not persuasive. Both Stanley and Ranganathan relate to product packaging (see titles). Ranganathan does not appear to mention the primary package WVTR but Stanley discloses that it is known in the art to construct a package with a minimized WVTR of less than 0.20 g/m2/day (see entire document including [0002], [0027], [0069] and [0070]). Therefore, it would have been obvious to one having ordinary skill in the art to construct the package of Ranganathan, as taught by Stanley, because some products desire/require minimal water vapor transmission.
The applicant also asserts that one skilled in the art would not modify Glenn to include a thermoform portion and a lidding film. Applicant’s argument is not commensurate in scope with the rejection. Ranganathan (the primary reference) already discloses a thermoform portion and a lidding film. Plus, Glenn was cited to teach the previously required solid fibrous article but the claims have been amended to no longer require a solid fibrous article. Rather, the personal care product includes a thermoform compartment that is “adapted for” a solid fibrous article. Therefore, the claims merely require a thermoform compartment capable of holding the claimed solid fibrous article. Ranganathan discloses that a variety of products that can be stored in the compartment including solid articles such as meat, poultry, cheese, dried fruit, nuts, personal care, cosmetics, and tobacco (column 5, lines 7-23). Therefore, Ranganathan sufficiently discloses that the thermoform compartment is capable of holding a solid fibrous article. 
The applicant also traverses the Official Notice that one skilled in the art of packaging knows to vary package headspace. In response, the applicant cites USPN 4,899,574 to Potteiger. Regarding a headspace disposed between the lidding layer and a top surface of the stored product comprising a height of from about 5% to about 30% of the height of the thermoform (claim 1) or 0.05 mm to about 1.5 mm (claim 14), Figure 1 of Ranganathan illustrates a headspace height within the range of about 5% to about 30% of the height of the thermoform. Plus, Potteiger discloses that it is known in the art to vary headspace from close to zero to quite substantial (see entire document including column 1, lines 10-27). Therefore, Ranganathan sufficiently teaches the claimed headspace or it would have been obvious to one having ordinary skill in the art to vary the headspace, such as claimed, based on the stored product and the desired packaging properties. 
	Regarding claim 8, the applicant asserts that there is no motivation to construct the packaging with the claimed humidity. Applicant’s argument is not persuasive. Ranganathan discloses that the packaging may store a variety of products (column 5, lines 7-23). Therefore, it would have been obvious to one having ordinary skill in the art vary the package to obtain any desired interior humidity based on the stored product and the desired interior atmosphere.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541. The examiner can normally be reached Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789